Citation Nr: 1016699	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  09-01 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent 
disabling for posttraumatic stress disorder ("PTSD").


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a July 2007 rating decision issued 
by the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in Wichita, Kansas, which continued the 
Veteran's 30 percent evaluation for PTSD, which became 
effective March 13, 2000, and denied his request for an 
increased rating.

In January 2010, a Board video conference hearing was held 
before the undersigned Veterans Law Judge sitting in 
Washington, DC.  A transcript of that proceeding has been 
associated with the claims folder.


FINDING OF FACT

The Veteran's PTSD is manifested by depressed mood, anxiety, 
mild sleep impairment, mild memory loss, hypervigilance, 
panic attacks more than once per week, social isolation, and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent 
disabling for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.305(f), 4.1, 4.27, 
4.126, 4.130, Diagnostic Code 9411 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability and effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).

In this case, service connection for PTSD was previously 
established, and the current appeal arose from a claim for an 
increased rating.  In May 2007, prior to the adjudication of 
his claim, the RO sent the Veteran a VCAA letter, which 
informed him that he should provide evidence showing that the 
symptoms from his disability had increased in severity.  This 
letter provided notice of the types of evidence, both lay and 
medical, that could be submitted in support of a claim for an 
increased rating, and advised the Veteran of what VA would do 
to assist him in obtaining such evidence.  The record 
reflects that the Veteran's claim was subsequently 
readjudicated in a Statement of the Case ("SOC") dated 
December 2008.  In addition, during the January 2010 Board 
hearing, the Veteran provided testimony before the 
undersigned Veterans Law Judge regarding the symptoms of his 
PTSD.  

The Board further notes that the VCAA letter of May 2007 
provided the Veteran specific information regarding evidence 
VA uses to determine the disability rating and effective date 
elements of a claim.  See Dingess/Hartman v. Nicholson, 
supra.  

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, post-service VA 
treatment records, and a VA examination report dated June 
2007.  Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Veteran has not 
referenced any outstanding, available records that he wanted 
VA to obtain or that he felt were relevant to the claim that 
have not already been obtained and added to the claims 
folder.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

As noted above, the Veteran was most recently provided with a 
VA examination in June 2007.  The Board notes that despite 
the Veteran's contention, via his representative, that the 
June 2007 examination report is too old upon which to base a 
decision on the Veteran's claim, there is no objective 
clinical evidence to suggest that there has been a material 
change in the severity of his service-connected disability 
since he was last examined.  See 38 C.F.R. § 3.327(a) (2009).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
As will be discussed in greater detail below, the June 2007 
examination report shows that the examiner reviewed the 
complete claims folder, including the Veteran's post-service 
VA and private treatment records, conducted a thorough 
psychological evaluation, elicited from the Veteran his 
history of PTSD and other mental health symptomatology, and 
provided a rationale for her diagnosis.  The examination 
report in this case is also consistent with contemporaneous 
mental health treatment reports.  Accordingly, the Board 
concludes that the examination report in this case is 
sufficient upon which to base a decision on the current 
claim.   

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II.  Law and Regulations

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") held that "[l]ay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3), lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence 
that will suffice to demonstrate entitlement to service 
connection, and the determination of whether lay evidence may 
be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, and 
by comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries, and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate Diagnostic Codes ("DCs") identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  Where 
service connection has already been established, and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that evidence to 
be considered in the appeal of an initial assignment of a 
disability rating was not limited to that reflecting the then 
current severity of the disorder.  The Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  See also 
Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2009).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disabilities.  See 38 C.F.R. 
§ 4.130 (2009).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's disability that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) ("DSM-IV").

The criteria for the current 30 percent rating are:

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:	

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

The Board must consider the Global Assessment of Functioning 
("GAF") scores that have been reported.  GAF scores are a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996) (citing the DSM-IV, p.32).

GAF scores from 61 to 70 represent some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupation, or school functioning, but generally 
functioning pretty well, and have some meaningful 
relationships.  GAF scores from 51 to 60 represent moderate 
symptoms, such as flat affect and circumstantial speech, and 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school function (such as few friends, 
conflicts with peers or co-workers).  GAF scores ranging from 
41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).  A 
score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  A score of 11 to 20 denotes 
some danger of hurting one's self or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e. g., largely incoherent or 
mute).  A GAF score of 1 to 10 is assigned when the person is 
in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130 
(incorporating by reference VA's adoption of the DSM-IV, for 
rating purposes).

III.  Factual Analysis

The Veteran was initially service connected for PTSD in an 
April 2001 rating decision with an initial evaluation of 10 
percent, effective June 13, 2000.  In a February 2002 rating 
decision, his disability evaluation was increased to 30 
percent from June 13, 2000.  The Veteran now claims that the 
symptoms from his disability have increased, sufficient to 
warrant an increased disability evaluation of at least 70 
percent.  See VA Form 9, January 2009.

After a careful review of the record, and for the reasons and 
bases expressed below, the Board finds that the greater 
weight of probative evidence is against the assignment of a 
disability evaluation greater than the current 30 percent.  
In reaching this conclusion, the Board notes that the 
Veteran's PTSD is manifested by depressed mood, anxiety, mild 
sleep impairment, mild memory loss, hypervigilance, panic 
attacks more than once per week, social isolation, and 
difficulty in establishing and maintaining effective work and 
social relationships.

Review of the claims folder reveals that the Veteran applied 
for an increase in his service-connected PTSD in April 2007.  
However, a review of clinical treatment records from the VA 
medical center ("VAMC'), dated July 2006 through December 
2008, shows no evidence of any treatment or consultations for 
PTSD or any other mental health disorder.

In June 2007, pursuant to his claim for an increased rating, 
the Veteran was afforded a VA mental health evaluation.  He 
told the examiner that, although he had been undergoing 
regular VAMC treatment for PTSD following his initial VA 
compensation and pension evaluation in February 2002, he 
stopped treatment after the death of his VA therapist in the 
spring of 2002.  During the evaluation, he told the VA 
examiner that the increased symptomatology of his PTSD 
included sleep difficulties, specifically noting that he had 
to drink several glasses of alcohol in order to fall asleep.  
Other symptoms of the disorder included feelings of 
depression, short-term memory problems and bad dreams 6-8 
times per week.  He also said that he did not like crowds and 
tended to be somewhat hypervigilant when he had to go out.  
Instead, he said that he preferred to stay at home and 
enjoyed gardening, but sometimes did not have the energy for 
it.  He reported that he had no history of violence and had 
made no attempts at suicide.  He said that he was self-
employed in the construction business and had not lost any 
time from work in the past 12 months due to symptoms from his 
disorder.  Regarding his social life, he said that he lived 
with his girlfriend and got along very well with his sister 
who lived in town.  He noted that he also got along well with 
his adult son and spent time at least one day per week 
visiting his two grandchildren, whom he referred to as the 
"joy of my life."  He noted that he also had an adult 
daughter with whom he got along, but because his girlfriend 
did not get along with her, he did not see her very often.  
Regarding other social contacts, he said that he had a friend 
from his childhood and three fellow servicemen with whom he 
got together once a year in Missouri for a reunion.  He also 
said that he belonged to a men's club and occasionally played 
golf.  

During the mental status evaluation, the examiner noted that 
the Veteran had good eye contact and hygiene, and was fully-
oriented to person, place and time.  Although his mood was 
depressed, his rate and flow of speech were normal with no 
irrelevant, illogical or obscure speech.  He displayed no 
impaired thought or communication processes, and endorsed no 
obsessive thinking or rituals that interfere with routine 
activities.  Although the Veteran reported that he sometimes 
thought he heard his name being called, the examiner found 
that this did not represent a true hallucination.  The VA 
examiner diagnosed the Veteran with PTSD, chronic, moderate; 
depressive disorder not otherwise specified ("NOS") due to 
PTSD; and alcohol abuse secondary to PTSD.  His assigned GAF 
score was 50.

The claims folder shows that, following the June 2007 VA 
examination, the Veteran did not seek treatment for PTSD 
until February 2009.  VAMC clinical treatment notes between 
June 2007 and February 2009 show that the Veteran underwent a 
routine PTSD screening in January 2008, which revealed 
negative findings for any symptomatology of the disorder.  
However, during an outpatient clinical visit in January 2009, 
a depression screening resulted in a diagnosis of severe 
depression, at which time, the Veteran was referred to the 
behavioral health department for an evaluation.

In February 2009, the Veteran was seen at the VAMC mental 
health clinic for a one-on-one therapy session.  He said that 
he had been started on psychotropic medication two weeks 
earlier, but was still experiencing anxiety attacks 3-4 times 
per week, increased irritability, trouble sleeping, and 
nightmares every night.  He noted that he still drank a 
couple of mixed drinks to get to sleep, but awakened after 
about 3-4 hours.  He also said that he had transient 
homicidal ideation, but had no plans due to his love for his 
grandchildren.  He said that, because of the symptoms from 
his PTSD, he no longer played golf and felt that his disorder 
was affecting his business because it was harder for him to 
maintain control and deal with employees.  During the mental 
status evaluation, he was noted to be cooperative and 
appropriately-dressed with a neat appearance.  His mood was 
depressed, anxious and somewhat irritable, but he had good 
eye contact with adequate attention and concentration.  He 
also endorsed some recent memory problems, but was found to 
have a logical thought process and normal speech patterns.  
Although he reported some feelings of paranoia and audio-
visual hallucinations, the examiner found no evidence of 
delusions or paranoia in his thought content.  He did, 
however, report that he sometimes thought that he saw 
something out of the corner of his eye, and was diagnosed 
with having visual perceptions.  There was no evidence of 
suicidal or homicidal ideation, and he was found to show good 
insight and judgment into his disorder.  He had good 
immediate and remote memory, but poor memory for recent 
events.  He was diagnosed with PTSD and major depression.  It 
was noted that he had difficulty dealing with his business 
customers and others.  His assigned GAF score was 50.

Subsequent VAMC treatment records show that the Veteran 
continued to receive 
one-on-one psychotherapy throughout 2009.  During an April 
2009 session, he said that he was not working as many hours 
at his business because he felt too old to work as hard as he 
used to.  He reported symptoms of continuing depression, 
intermittent suicidal and homicidal ideation without any 
actual intent, and mild paranoia with audio-visual 
hallucinations.  While he stated that he still felt anxious, 
he said that he had not experienced any recent anxiety 
attacks and his symptoms had not worsened.  He also said 
that, while he was sleeping about the same, he was not 
drinking as much.  He said that, although he still had some 
nightmares, he could not remember them in the morning.  He 
reported that he had had a recent visit from his son and his 
grandchildren, with whom he had hid Easter eggs.  He noted 
that, after a visit from his grandchildren, he did not 
experience suicidal ideation for several days.  He also noted 
that he experienced brief flashbacks on and off, depending on 
the presence of a trigger.  During the mental status 
evaluation, he was noted to be neat, clean and well-groomed, 
with good eye contact.  He was fully oriented to person, time 
and place with logical, coherent and goal-directed thoughts 
and clear speech.  While his mood remained depressed and 
anxious with a blunted, labile affect, he said that he no 
longer experienced visual hallucinations (although, he did 
endorse intermittent audio hallucinations and paranoia).  It 
was also noted that his memory was somewhat impaired due to 
stress.  He was diagnosed with PTSD and major depression.  
His assigned GAF score was increased to 54, representing 
moderate symptoms.  

During his May 2009 VAMC therapy session, the Veteran 
reported that he was feeling somewhat down because his 
girlfriend had recently left him.  He said that he understood 
this, however, because he really did not like going out and 
doing much.  He reported that he was now able to sleep 5 
hours without interruption, and after waking up, he was able 
to go back to sleep for several additional hours.  Despite 
his recent relationship problems, he reported his mood to be 
7 on a scale of 1-10.  He said that he still experienced 
anxiety, which he said varied depending on what was going on 
in his life, and noted that he felt worried because he was 
about to start a new job and was unsure how his memory 
problems would affect this.  While he reported that he had a 
more frequent startle response, he now denied experiencing 
paranoia.  During the mental status evaluation, he was noted 
to be alert and oriented to person, time and place, neat, 
clean and well-groomed, and displayed good eye-contact.  His 
thoughts were logical and goal-directed without visual 
hallucination, although he continued to report some audio 
hallucinations.  His mood continued to be depressed and 
anxious with blunted, labile affect, and he reported 
transient suicidal and homicidal ideation without plan or 
intent.  The therapist specifically noted that he appeared to 
be a reliable historian.  His diagnosis continued to be PTSD 
and major depression.  His assigned GAF score was increased 
to 60.  

During a July 2009 psychotherapy session, the Veteran said 
that, while his mood was good, he still experienced frequent 
depression.  He also reported that his sleep had improved to 
where he was getting about 6 hours per night, and he said 
that he had even recently gone out to play 18 holes of golf.  
He said that he was now experiencing anxiety attacks 
approximately 3 times per week, although his anxiety during 
the session was only rated 1 out of 10.  He reported 
experiencing flashbacks, but said that they had decreased.  
He also endorsed irritability, transient suicidal and 
homicidal ideation without plan or intent, audio 
hallucinations, and pronounced startle response.  During the 
mental status evaluation, he was found to be alert, fully-
oriented and well-groomed with good eye contact and logical, 
coherent, goal-directed thoughts.  His mood continued to be 
depressed and anxious with blunted, labile affect.  His 
memory was noted to be somewhat impaired due to stress.  He 
was diagnosed with PTSD and major depression.  His assigned 
GAF score was increased to 62, representing mild symptoms. 

Subsequent VAMC treatment notes reveal that, during an 
individual psychotherapy session in September 2009, the 
Veteran reported that his mood was better and that he was 
experiencing less anxiety and the quality of his sleep had 
improved.  While he denied homicidal ideation, he continued 
to endorse transient suicidal ideation without plan or 
intent.  As in previous evaluations, he was found to be neat, 
clean and fully-oriented with logical, goal-oriented 
thoughts.  He continued to have slightly impaired memory due 
to stress, however.  His assigned GAF score was 62.  He was 
also assigned a GAF score of 62 during a subsequent 
individual therapy session in November 2009.

In addition to individual psychotherapy, the Veteran also 
began attending regular PTSD group therapy with a clinical 
psychologist.  The evidence of record shows that he attended 
these sessions every week though December 2009, during which 
time, he was continuously found to be fully-oriented to 
person, place, time and event.  Evaluation reports from 
August, November and December 2009 show that, while he 
continued to report experiencing anxiety and depression, he 
no longer endorsed suicidal or homicidal ideation.

During his January 2010 video conference hearing, the Veteran 
reported that the symptoms from his PTSD has substantially 
increased in severity, and included trouble sleeping, 
flashbacks up to 3 times per week, anger/irritability 
problems affecting his occupation, and suicidal and homicidal 
thoughts.  He also said that he did not like to go out and 
mainly stayed home and watched television.

IV.  Conclusion

Based on a review of the evidence of record, the Board 
concludes that, while the Veteran has occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) 
manifested by depressed mood, anxiety, mild sleep impairment, 
mild memory loss, hypervigilance, panic attacks more than 
once per week, social isolation, and difficulty in 
establishing and maintaining effective work and social 
relationships, he does not present with symptoms of flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech, difficulty in understanding complex commands, 
impairment of short and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks), 
impaired judgment or impaired abstract thinking.  Although, 
during his June 2007 VA examination, he was noted as having 
sleep difficulties, depression, short-term memory problems 
and bad dreams, subsequent clinical treatment reports show 
that the symptoms from his PTSD actually improved.  In this 
respect, the Board notes that during the June 2007 
evaluation, the examiner assigned a GAF score of 50, denoting 
serious symptoms, such as flat affect and circumstantial 
speech, and occasional panic attacks, or moderate difficulty 
in social, occupational, or school function (such as few 
friends, conflicts with peers or co-workers).  However, 
during his 2009 individual psychotherapy sessions, the 
examiner noted that he reported that his sleep had improved 
in quantity and quality and he was no longer using alcohol to 
help him fall asleep.  He also reported that he was 
experiencing decreased anxiety and flashbacks, and had even 
gone out again to play golf.  By the end of the year, he 
reported that he no longer experienced suicidal or homicidal 
ideation.  The VAMC therapist subsequently assigned GAF 
scores ranging from 60 (denoting moderate symptoms) to 62, 
indicating mild symptoms, such as depressed mood and mild 
insomnia, or some difficulty in social, occupation, or school 
functioning, but generally functioning pretty well, and 
having some meaningful relationships.

Moreover, throughout his VAMC treatment, he was consistently 
noted to be fully-oriented to person, time and place, with 
good hygiene and grooming, good eye contact, insight and 
judgment, and logical, coherent and goal-directed thoughts 
and speech.  There was no evidence of circumstantial, 
circumlocutory, or stereotyped speech, difficulty in 
understanding complex commands, impairment of short and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks), impaired judgment or impaired 
abstract thinking.  For these reasons, the Board concludes 
that the Veteran's symptomatology from his service-connected 
PTSD does not more closely approximate the criteria for a 50 
percent disability rating.

The Board has also considered the criteria for a 70 percent 
and a 100 percent disability rating and concludes that, based 
on the competent medical evidence of record, the Veteran does 
not have the required deficiencies for either of these 
ratings.  There is no evidence that he has obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene or difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting).  And, although the Veteran may have difficulty with 
establishing and maintaining effective relationships, he 
clearly has the ability to do so.  In this respect, the Board 
notes that, while the Veteran has reported that he does not 
like to be around crowds or people he does not know, he has 
consistent reported that he greatly enjoys spending time with 
his grandchildren and son, gets along with his adult 
daughter, and even takes annual trips with a childhood friend 
and three fellow ex-servicemen.  Furthermore, as stated 
above, the Veteran's depression appears to have improved, as 
he no longer reported experiencing suicidal ideation.

Additionally, there is no evidence suggesting that the 
Veteran's PTSD has ever been manifested by total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations; grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, or  memory loss for names of close relatives, 
own occupation, or own name. 

For these reasons, the Board concludes that the Veteran's 
PTSD most closely approximates the criteria for the current 
30 percent rating.

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Veteran's 
disability has not been shown to cause marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities, as discussed above; has not necessitated 
frequent periods of hospitalization; and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  The Board notes that the current assignment of a 
30 percent disability rating itself indicates some impairment 
in occupational functioning.  Thus, the Board finds that the 
requirements for referral of the case for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for a disability evaluation in excess of 30 
percent for PTSD.  The benefit-of-the-doubt rule enunciated 
in 38 U.S.C.A. § 5107(b) is not for application, as there is 
not an approximate balance of evidence.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990),; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Assignment of 
staged ratings is not for application.  Hart v. Mansfield, 21 
Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).


ORDER

Entitlement to an evaluation in excess of 30 percent 
disabling for PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


